                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:14-CV-00136-GCM
 R. J. COMBS                                    )
 TOMMY R. COMBS,
                                                )
                Plaintiffs,                     )
                                                )
    v.                                          )          ORDER
                                                )
 JOSEPH FRANCIS                                 )
 JOSHUA HOPKINS
 ASHE COUNTY
 JUDY PORTER POE
 LARRY RHODES
 WILLIAM SANDS
 PAT MITCHELL
 JAMES WILLIAMS
 NINE DEPUTIES
 TIM WINTERS
 CHRISTOPHER ELDRETH
 ZACH EDWARDSON
 JERRY LEWIS
 MICHAEL D. DUNCAN
 JOHN KILBY
 GARCO INC. ENVIRONMENTAL
 INDUSTRIAL AND RECYCLING
 SERVICES
 MARK BLEVINS
 RAINBOW RECYCLING
 DAVID HOOSIER
 TONY BLEVINS,
                                                )
                Defendants.                     )
                                                )

         THIS MATTER COMES before this Court on the Consent Motion for Judicial Settlement

Conference. (Doc. No. 143). In that Motion, the Parties jointly requested a settlement conference

in front of a Magistrate Judge. Having reviewed the Motion and record, the Court GRANTS the




                                               1
consent Motion. This matter is referred to Magistrate Judge David Keesler to conduct a Judicial

Settlement Conference.

       SO ORDERED.



                                Signed: March 11, 2019




                                               2
